DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 02/01/2021.  Claims 1-14 are canceled. Claims 15-23 are pending. Claim 1 is amended. 
	The previous rejection of claims 15-23 under 35 U.S.C. 112 (a) are withdrawn, after reconsideration of the record. 
	The previous rejection of claims 15-23 under 35 U.S.C. 112(b) are withdrawn, necessitated by the applicant amendment.
Allowable Subject Matter
Claims 15-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 15, recites limitation to a FCC process comprising a: at least one hollow cylindrical body;
at least a first and a second inlet openings for respectively injecting a liquid hydrocarbon feedstock to be cracked and an atomizing gas into the cylindrical body;
at least one contact chamber arranged inside the hollow cylindrical body, in which the liquid hydrocarbon feedstock to be cracked and the atomizing gas are 
at least one outlet opening that opens on the inside of the reactor in order to eject the liquid hydrocarbon feedstock thus atomized:
characterized in that each element of the injector is formed of a ceramic material, and the ceramic material comprises a ceramic matrix incorporated with a plurality of carbon fibers or ceramic fibers;
wherein the ceramic matrix is selected from the group consisting of silicon carbide (SIC), boron carbide EMC, silicon nitride SI3N4, aluminum nitride AIN, boron nitride BN, alumina A1203, or mixtures thereof.

The closest prior art Owen (US 5948241) discloses limitation to a feed injector having:
at least one hollow cylindrical body;
at least a first and a second inlet openings for respectively injecting a liquid hydrocarbon feedstock to be cracked and an atomizing gas into the cylindrical body; 
at least one contact chamber arranged inside the hollow cylindrical body, in which the liquid hydrocarbon feedstock to be cracked and the atomizing gas are intended to be brought into contact in order to atomize the liquid hydrocarbon feedstock to be cracked; 
at least one outlet opening that opens on the inside of the reactor in order to eject the liquid hydrocarbon feedstock thus atomized (see figure 4, col 8 lines 35-87).

Hsieh et al (US 4,875,996) discloses the use of a protective shield made of ceramic materials to protect the feed injector from coking deposits (see col 11 lines IQ-20, 45-65 and col 12 lines 1-10).
However both Owens and Hsieh fail to teach or suggest wherein the whole feedstock injector is characterized in that each element of the injector is formed of a ceramic material, and the ceramic material comprises a ceramic matrix selected from silicon carbide SiC, boron carbide EMC, silicon nitride SI3N4, aluminum nitride AIN, boron nitride BN, alumina A1203, or mixtures thereof, incorporated in which ceramic matrix are carbon fibres or ceramic fibres.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN C VALENCIA/           Examiner, Art Unit 1771           

/Randy Boyer/
Primary Examiner, Art Unit 1771